NOT DESIGNATED FOR PUBLICATION

                                           No. 124,207


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                    MARQUES SINGLETARY,
                                        Appellant.


                                 MEMORANDUM OPINION


       Appeal from Geary District Court; COURTNEY D. BOEHM, judge. Opinion filed April 29, 2022.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before GARDNER, P.J., HILL and ISHERWOOD, JJ.


       PER CURIAM: Marques Singletary appeals the revocation of his probation. We
granted Singletary's motion for summary disposition of his appeal under Supreme Court
Rule 7.041A (2022 Kan. S. Ct. R. at 48). Finding no abuse of discretion by the district
court, we affirm.


       After Singletary pled no contest, he was convicted of aggravated burglary, a
severity level 4 person felony. He committed this crime in November 2019. At his
sentencing hearing, Singletary apologized for his crime and explained that he did not
have his medication at the time and he would "never do anything like that again." The

                                                 1
district court sentenced Singletary to 56 months in prison but granted a downward
dispositional departure to 36 months' probation.


       After he was arrested and charged with burglary of a vehicle, the State, in March
2021, alleged Singletary violated his probation by failing to remain crime free.


       At the probation violation hearing, Singletary stipulated to the violation. He
argued that he committed the theft when he ran out of his medication, he had given the
victim his money back, and the victim did not want to press charges. The district court
revoked Singletary's probation and ordered him to serve his original sentence for several
reasons: he had committed a new crime; he was a threat to public safety because he had
committed multiple burglaries; and his original sentence was the result of a dispositional
departure.


       Singletary timely appeals, claiming that revocation was unreasonable because he
committed the new crime when he did not have access to his schizophrenia medication.
He maintains that his psychiatrist was better equipped to address his underlying problem
than incarceration. And he returned the property he had stolen, and the victim did not
want him to face charges.


       We review the district court's revocation of an offender's probation for an abuse of
discretion. State v. Coleman, 311 Kan. 332, 334, 460 P.3d 828 (2020). The district court's
decision to revoke an offender's probation and order the offender to serve the underlying
sentence must be exercised within the statutory framework of K.S.A. 2019 Supp. 22-
3716. A district court abuses its discretion when it does not follow the procedure set out
in K.S.A. 2019 Supp. 22-3716. See State v. Wilson, 314 Kan. 517, 523-24, 501 P.3d 885
(2022).




                                             2
       Under K.S.A. 2019 Supp. 22-3716(c), the district court may revoke an offender's
probation after the offender has received at least one two- or three-day jail sanction or if
the court finds an exception to the intermediate sanctioning scheme. The exceptions
permit the court to revoke probation without having previously imposed a sanction if the
court finds and sets forth with particularity the reasons for finding that the safety of
members of the public would be jeopardized, the probation was originally granted as the
result of a dispositional departure, or the offender committed a new felony or
misdemeanor while on probation. K.S.A. 2019 Supp. 22-3716(c)(7)(A)-(C).


       Once a probation violation and an exception to the intermediate sanction
requirement are established, the district court has discretion to determine whether to
continue the probation or to revoke and require the offender to serve the underlying
prison sentence. See State v. Brown, 51 Kan. App. 2d 876, 879-80, 357 P.3d 296 (2015).


       We find no error of law or fact. The district court had the statutory authority to
revoke Singletary's probation because he committed a new crime and because his original
sentence was the result of a dispositional departure. Also, a reasonable person could
agree with the district court's decision to revoke Singletary's probation. The court had
heard Singletary's excuse before. Singletary's explanation for having committed the
underlying crime was his lack of access to his medication. He said at that time he would
never do it again. But he continued to have the same problems with his medication and
again committed burglary in response. The court's revocation of his probation was a
reasonable response.


       Affirmed.




                                              3